Title: James Madison to Bernard Peyton, 27 May 1834
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                May 27. 1834
                            
                        
                        
                            
                        I have just recd. your letter informing me of the sale of my two Hds. Tobaco Some little delay has occured
                            with those that are to follow owing to the difficulty of getting it in order for the Hds The quality of a part of which,
                            may be superior to that lately sold, the price of which is certainly not to be complained of.
                        It was not my intention to place in Bank to the credit of Mr E. Coles more than 120$—be so obliging
                            therefore as to correct the mistake & to remit  surplus to Wm Allen———($88.94)
                        56 [ ] Coffee [ ] Sugar
                        
                            
                                
                            
                        
                    